 Case 2:18-cv-15681-JMV-MF Document 1 Filed 11/05/18 Page 1 of 16 PageID: 1



                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY


 PRIME PROPERTY & CASUALTY
 INSURANCE INC.,

               Plaintiff,
       v.                                          CIVIL ACTION NO.:

 FREIGHTWAY LOGISTICS LLC, SAM XIE,
 OSCAR HUAN, JACINTO BARRERA a.k.a.
 JACINTO ZEAS-BARRERA, CERTAIN
 UNDERWRITERS AT LLOYD’S OF
 LONDON, ABC INSURANCE COMPANIES                     COMPLAINT FOR DECLARATORY
 1-20 (names being fictitious and unknown),         JUDGMENT PURSUANT TO 28 U.S.C.
 and ELLEN BARZDA, EXECUTOR OF THE                    §§ 2201 AND 2202, THE FEDERAL
 ESTATE OF RAVEN BARZDA                               DECLARATORY JUDGMENT ACT

               Defendants.


      Plaintiff, Prime Property & Casualty Insurance Inc. (“Prime”), by and through its attorneys

KENNEDYS CMK, LLP, as and for its complaint for declaratory judgment, alleges:

                                NATURE OF THIS ACTION

        1.    This action seeks judgment declaring all parties’ rights and obligations under

 certain policies of liability insurance by reason of a certain motor vehicle collision believed to

 have occurred on February 21, 2018 in Hampton, New Jersey.

                                        THE PARTIES

        2.    Prime is a business corporation incorporated under the laws of the State of Illinois

 with its principal place of business in Sandy, Utah.

        3.    Defendant Freightway Logistics, LLC (“Freightway”) is a limited liability

 company believed to have been organized under the laws of the State of New Jersey.

 Freightway’s registered office is believed to be located at 245 Central Avenue, Kearny, New
Case 2:18-cv-15681-JMV-MF Document 1 Filed 11/05/18 Page 2 of 16 PageID: 2



Jersey, and its principal place of business is believed to be located at 123 Route 440 South, Jersey

City, NJ 07002.

        4.       Defendant Sam Xie is believed to be an employee of Freightway and to reside in

the State of New Jersey.

        5.   Defendant Oscar Huan is believed to be the “president” and sole member of

Freightway, a limited liability company. Mr. Huan is believed to reside in the State of New

York.

        6.   Defendant Jacinto Barrera, a.k.a. Jacinto Zeas Barrera, is believed to reside in the

State of New Jersey. Mr. Barrera is named as a defendant as he is believed to be “interested” in

the judgments and relief sought by Prime in the within action.

        7.   Ellen Barzda is believed to be the executrix of the Estate of Raven J. Barzda. Ms.

Barzda is believed to reside in the State of New Jersey. She is named as a party defendant, in her

representative capacity as executrix of the Estate of Raven J. Barzda, in that such estate is

believed to be a party that is “interested” in the judgments and relief sought by Prime in the

within action.

        8.       Defendant Certain Underwriters at Lloyd’s, London (“Underwriters”) is believed

to be a syndicate of insurance underwriters whose principal place of business is located in

London, England. Underwriters is believed to have issued policies of insurance to policyholders

in the State of New Jersey, and to have otherwise transacted business in the State of New Jersey.

        9.   Defendants ABC Insurance Companies 1-20 are the fictitious names of insurance

companies that issued insurance policies to Freightway, which policies may afford insurance

coverage for the claims, causes of action and damages that have been or may be sought by the

Barzda Estate.



                                                2
 Case 2:18-cv-15681-JMV-MF Document 1 Filed 11/05/18 Page 3 of 16 PageID: 3



                                   JURISDICTION & VENUE

           10.   This Court has jurisdiction over this action pursuant to 28 U.S.C. Section

 1332(a)(1).

           11.   There is complete diversity as between Prime, the plaintiff, and all defendants,

 which or who are citizens of states other than Utah or Illinois.

           12.   The amount in controversy is expected to exceed $75,000 exclusive of interest and

 costs.

           13.   Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) and (c).

           14.   This Court has personal jurisdiction over each defendant because each defendant

 resides in and/or conducts business within the State of New Jersey.

           15.   An actual and justiciable controversy exists between the parties with respect to the

 rights of the parties under certain policies of liability insurance and under related agreements.

                                   FACTUAL ALLEGATIONS

A.        The Policy

           16.   On or about November 30, 2017, Freightway applied to Prime for a policy of

 commercial motor vehicle insurance. Included with Freightway’s application was a list of ten

 individuals whom Freightway wished to have scheduled on the policy as drivers, and a list

 identifying over twenty vehicles Freightway wished to have included in the policy as scheduled

 vehicles, such that the vehicles would be covered under the policy to be issued.

           17.   On or about December 5, 2017, Prime issued an “Indication Quote” for a policy of

 commercial motor vehicle insurance. The Indication Quote identified several “Conditions” to

 which a policy of commercial motor vehicle insurance would be subject, including that “[o]nly




                                                  3
Case 2:18-cv-15681-JMV-MF Document 1 Filed 11/05/18 Page 4 of 16 PageID: 4



scheduled drivers are covered on the policy” and that “[o]nly owned or operated scheduled

vehicles are covered on the policy.”

       18.   Freightway accepted the terms and conditions described by the Indication Quote,

such that, on or about December 14, 2017, Prime issued policy number PC 1712806 (“the

Policy,” Exhibit A).

       19.   The first page of the Policy, under the heading, “Declarations,” states:




       20.   The Policy contains a “Scheduled Drivers Endorsement,” ACA-99-03, which

identifies ten individuals as scheduled drivers and states:

     New drivers and operators will not be added to this Policy until the Insured provides
     in writing the driver's name, date of birth, and driver's license number to the Insurer.
     Acceptance by the Insurer is subject to underwriting approval and may require
     additional premium.

       21.   The Policy states that Prime “will pay all sums an ‘insured’ legally must pay as

damages because of ‘bodily injury’ or ‘property damage’ to which this insurance applies, caused

by an ‘accident’ and resulting from the ownership, maintenance or use of a covered ‘auto.’”

       22.   Policy form ACA-99-04, “Specifically Described Autos – Item Three of the

Declarations,” identifies 22 motor vehicles that are “covered autos” under the Policy.

       23.   The Policy contains an MCS-90 Endorsement, which states in relevant part:

     In consideration of the premium stated in the policy to which this endorsement is
     attached, the insurer (the company) agrees to pay, within the limits of liability
     described herein, any final judgment recovered against the insured for public
     liability resulting from negligence in the operation, maintenance or use of motor
     vehicles subject to the financial responsibility requirements of … . the Motor
     Carrier Act of 1980 regardless of whether or not each motor vehicle is specifically
     described in the policy … . It is understood and agreed that no condition, provision,
     stipulation, or limitation contained in the policy, this endorsement, or any other
     endorsement thereon, or violation thereof, shall relieve the company from liability
     or from the payment of any final judgment, within the limits of liability herein

                                                4
 Case 2:18-cv-15681-JMV-MF Document 1 Filed 11/05/18 Page 5 of 16 PageID: 5



      described, irrespective of the financial condition, insolvency or bankruptcy of the
      insured. …

        24.   The Policy’s MCS-90 Endorsement also states:

      The insured agrees to reimburse the company for any payment made by the
      company on account of any accident, claim or suit involving a breach of the terms
      of the policy, and for any payment that the company would not have been obligated
      to make under the provisions of the policy except for the agreement contained in
      this endorsement.

B.    Indemnity Agreements and Personal Guarantees

        25.   On or about December 13, 2017, Freightway, in consideration of Prime’s issuance

 of the Policy, signed and agreed to “The Loss Adjustment and Collateral Agreement as to

 Contingent Risks” (“the Loss Adjustment Agreement,” Exhibit B). The Loss Adjustment

 Agreement states in relevant part that “[Freightway] agrees to indemnify, defend and hold

 [Prime] harmless with respect to any and all accidents, losses or claims of whatever kind,

 occurring or arising during the term of the Policy, to the extent of any payment made by [Prime]

 on account of a Non-Covered Claim.”

        26.   In relevant part, the Loss Adjustment Agreement states that “…to the fullest extent

 provided by law, all claims as to non-scheduled drivers or autos will qualify as Non-Covered

 Claims for purposes of this agreement.”

        27.   Paragraph 1. Indemnity, of the Loss Adjustment Agreement states in relevant part:

        The Insured agrees to indemnify, defend and hold [Prime] harmless with respect to any
        and all accidents, losses or claims of whatever kind, occurring or arising during the term
        of the Policy, to the extent of any payment made by [Prime] on account of a Non-Covered
        Claim.

        28.   Paragraph 7 of the Loss Adjustment Agreement, which is titled “Insured’s

 obligations if PPCI elects to defend, investigate or settle a Non-Covered Claim, or is required to

 pay a Non-Covered Claim,” states in relevant part:



                                                5
Case 2:18-cv-15681-JMV-MF Document 1 Filed 11/05/18 Page 6 of 16 PageID: 6



        If PPCI elects, at its sole option and discretion, to defend, investigate or settle
        a Non-Covered Claim, the Insured agrees to fully cooperate with PPCI in
        regard to that defense.
        The Insured further agrees to promptly reimburse PPCI for:

         a.    All costs and attorneys’ fees that PPXI incurs to defend the insured or
               any insured on the Policy as to such a claim or lawsuit;

         b.    Reasonable loss adjustment expenses to cover PPCI’s overhead costs
               to handle and defend such a claim or lawsuit, consisting of all of the
               costs and attorneys’ fees that PPCI incurs to defend any insured in such
               a claim or lawsuit;

         c.    All amounts PPCI pays in settlement or to indemnify the Insured or any
               Insured in regard to any Non-Covered Claim.

         d.    All costs and attorneys’ fees that PPCI may incur in its sole discretion
               to seek a defense or indemnity for any insured from any other insurer,
               including any other insurer that may have issued a policy of insurance
               constituting Non-Scheduled Driver’s insurance or Non-Scheduled
               Auto Insurance.

         e.    At the Insurer’s option, all premiums due, whether retroactively,
               prospectively or both, including premiums due for unscheduled drivers
               or for unscheduled vehicles being operated by or on behalf of the
               Insured.

        29.   The section of the Loss Adjustment Agreement titled, “Personal guarantee and

authority to sign for the Insured,” states in relevant part:

      In addition, the undersigned, in his or her individual capacity, personally undertakes
      the financial obligations set forth in this Agreement in the event the Insured refuses
      or fails to indemnify and hold PPCI harmless as set forth above. The undersigned
      agrees and acknowledges that his or her personal guarantee shall continue even if
      the Insured is sold, transferred or dissolved or if the Insured shall become bankrupt
      or insolvent.

        30.   The Loss Adjustment Agreement was signed by Sam Xie on behalf of Freightway

on December 13, 2017.




                                                 6
Case 2:18-cv-15681-JMV-MF Document 1 Filed 11/05/18 Page 7 of 16 PageID: 7



       31.   Mr. Xie signed the Loss Adjustment Agreement as an authorized representative of

Freightway and signed the personal guarantee portion of the LAC Agreement as an agent of, on

behalf of, and/or for the benefit of Freightway’s principal owner, Oscar Huang.

       32.   On or about December 13, 2017, Freightway, as part of its application for insurance

coverage, completed a “Coverage Request Form” (Exhibit C) and “Personal Guarantee and

Indemnity Agreement” (Exhibit D).

       33.   The Coverage Request Form states in relevant part:

     Special Conditions to Bind

     Personal Guarantee Form must be signed by the principal owner and/or officer
     of the business and must be notarized.

       34.   The Coverage Request Form was signed by Sam Xie on behalf of Freightway and

by an individual (whose signature is illegible) on behalf of BlueRock Insurance Services, as

“broker,” on December 13, 2017, and was provided to Prime. Prime relied on the information in

the Coverage Request Form in evaluating Freightway’s application for insurance coverage.

       35.   The Personal Guarantee and Indemnity Agreement states in relevant part:

     I hereby agree to personally indemnify and hold the Insurer harmless from any and
     all costs, attorneys’ fees, expenses, settlement proceeds or other funds expended or
     deemed owing as a result of the following:

                               **************************

             (2) Any claim involving a vehicle which was not properly scheduled on the
                 Policy for which claim the Insurer is nonetheless required to make any
                 payment as a result of any federal or state financial responsibility filing
                 including without limitation, any MCS-90, Form E or similar
                 undertaking.

             (3) Any claim involving a driver who was not properly scheduled on the
                 Policy for which claim the Insurer is nonetheless required to make any
                 payment as a result of any federal or state financial responsibility filing
                 including without limitation, any MCS-90, Form E or similar
                 undertaking.

                                               7
 Case 2:18-cv-15681-JMV-MF Document 1 Filed 11/05/18 Page 8 of 16 PageID: 8




         36.   The Personal Guarantee and Indemnity Agreement was signed on behalf of

 Freightway, as “Insured,” and by Sam Xie as “Owner,” on December 13, 2017 before a notary.

         37.   Mr. Xie signed the Personal Guarantee and Indemnity Agreement with the

 permission and authority of, and as an agent for and on behalf of Oscar Huang, the owner of

 Freightway.

         38.   The completed and signed Personal Guarantee and Indemnity Agreement was

 provided to Prime, which relied on the information therein in evaluating Freightway’s

 application for insurance coverage.

C.     The Barrera Tractor Trailer

         39.   Mr. Barrera is the record owner of a certain Peterbilt-brand tractor.

         40.   Mr. Barrera also owns a trailer suitable for hauling freight. Mr. Barrera’s tractor

 and trailer are collectively referred to as “the Barrera tractor trailer.”

         41.   Mr. Barrera and Freightway are believed to have signed a certain “Lease

 Agreement” (Exhibit E) on or about January 22, 2018.

         42.   In the Lease Agreement, Mr. Barrera agreed to provide a “tractor and/or trailer, and

 all other equipment incident to his performing hauling services under this contract.” The Lease

 Agreement further states that Mr. Barrera would “commit such tractor, trailer and equipment to

 the exclusive use of [Freightway], as needed for the duration of the lease.”

         43.   Freightway did not, until after the occurrence of the motor vehicle collision that is

 the subject of this declaratory judgment action, inform Prime that it had entered into the Lease

 Agreement with Mr. Barrera, or that the Barrera tractor trailer was available to transport freight

 and would be carrying freight on behalf of Freightway.




                                                   8
 Case 2:18-cv-15681-JMV-MF Document 1 Filed 11/05/18 Page 9 of 16 PageID: 9



            44.   Freightway did not, prior to the motor vehicle collision that is the subject of this

 complaint, request that Prime add Mr. Barrera to the Policy’s schedule of “Scheduled Drivers,”

 or to add the Barrera tractor trailer to the Policy as a “covered auto.”

D.     The Motor Vehicle Collision

            45.   Prime is informed that at or about 5:08 p.m. on February 21, 2018 in Hampton,

 New Jersey, Raven Barzda was operating a motorcycle that collided with the Barrera tractor

 trailer.

            46.   Mr. Barrera was operating the Barrera tractor trailer at the time of the collision.

            47.   Ms. Barzda is believed to have died as a result of injuries sustained in the collision.

            48.   Mr. Barrera was not a scheduled driver, and his tractor-trailer was not a scheduled

 vehicle, on the Policy as of the date and time of the collision.

E.     Freightway, Before Reporting the Collision to Prime, Tries to Add Mr. Barrera and
       His Vehicle to the Policy

            49.   At or about 7:06 p.m. on February 21, 2018 (i.e. on the day of the collision, but

 about two hours after the occurrence of the collision), Blue Rock Insurance Services, which was

 Freightway’s insurance broker, sent an email (Exhibit F) to Prime requesting that Mr. Barrera be

 added to the Policy as a “scheduled driver,” and that the Barrera tractor trailer be added to the

 Policy as a “covered auto.”         The email attached an ACORD “Commercial Policy Change

 Request” form (Exhibit G) and requested that Mr. Barrera be added to the Policy as a “scheduled

 driver,” and that the Barrera tractor trailer be added to the Policy as a “covered auto,” effective

 February 20, 2018 (that is, the day before the collision).

            50.   Neither Freightway nor Blue Rock informed Prime that Mr. Barrera, while

 operating the Barrera tractor trailer, had been involved in a motor vehicle collision resulting in a

 fatality.

                                                    9
Case 2:18-cv-15681-JMV-MF Document 1 Filed 11/05/18 Page 10 of 16 PageID: 10



        51.   Without knowledge that the collision involving Mr. Barrera and his tractor trailer

 had occurred, Prime issued a General Change Endorsement that added Mr. Barrera as a

 “scheduled driver,” and the Barrera tractor trailer as a “covered auto,” effective February 27,

 2018 (that is, 6 days after the collision).

F.    Freightway Reports The Collision To Prime

        52.   On February 22, 2018, the day after the collision, Blue Rock submitted an

 “ACORD Automobile Loss Notice” form (Exhibit H) to Claims Direct Access, which is Prime’s

 authorized representative for claims-handling. The ACORD form identifies the VIN number of

 the Barrera tractor involved in the collision, but does not identify Mr. Barrera as the driver or

 owner of the tractor, even though the ACORD form asks for this information.

        53.   On or about April 19, 2018, Prime received a letter from an attorney representing

 Ms. Barzda’s estate that informed Prime of the Estate’s claims against Freightway and Mr.

 Barrera.

        54.   On or about April 30, 2018, Prime received another letter from the attorney

 representing the Barzda Estate, which letter informed Prime that Mr. Barrera maintained a “Non-

 Trucking Liability” insurance policy “with Continental Insurance Agency, Inc. maintained with

 Certain Underwriters at Lloyds.”

        55.   On May 22, 2018, Prime sent letters to Freightway and the attorney for the Barzda

 Estate, informing both that Prime was investigating the matter and was reserving the right to (1)

 deny coverage on the ground that neither Mr. Barrera nor the Barrera Tractor Trailer were

 scheduled on the Policy and (2) seek reimbursement from Freightway for any payment that Prime

 might make under the Policy.




                                               10
Case 2:18-cv-15681-JMV-MF Document 1 Filed 11/05/18 Page 11 of 16 PageID: 11



G.       Other Insurance

           56.    Prime is informed that Underwriters issued certain policies of liability insurance

 numbers Z158311-006NTL and Z168324-004APD to Jacinto Barrera, which policies may afford

 coverage to Mr. Barrera and/or Freightway for the Barzda Estate’s claims.

           57.    Defendants, ABC Insurance Companies 1-20 are the fictitious names of insurance

     companies, underwriting syndicates, or other business entities that issued policies of liability

     insurance that afford insurance to Mr. Barrera and Freightway for the Barzda Estate’s claims.

                                               COUNT I

                 (For judgment declaring that the Policy does not afford coverage
                   to Mr. Barrera or Freightway for the Barzda Estate’s claims)

           58.    Prime repeats and re-alleges each and every allegation set forth in paragraphs 1

 through 57 with the same force and effect as if fully set forth herein.

           59.    Mr. Barrera was not a “scheduled driver” under the Policy at the time of the

 collision.

           60.    The Barrera tractor trailer was not a “covered auto” under the Policy at the time of

 the collision.

           61.    Accordingly, the Policy does not afford coverage to Freightway or Mr. Barrera for

 the Barzda Estate’s claims, such that Prime is not obligated under the Policy to defend or

 indemnify either from the Barzda Estate’s claims, causes of action and claimed damages.

         WHEREFORE, Prime demands judgment as follows:

         (a)      Declaring that the Policy does not afford liability insurance coverage to Freightway
                  or Mr. Barrera for the Barzda Estate’s claims;

         (b)      Declaring that Prime owes no duty under the Policy to defend Mr. Barrera or
                  Freightway from the Barzda Estate’s claims, or to indemnify Mr. Barrera and
                  Freightway from any judgment that may be entered in favor of the Barzda Estate
                  against them;

                                                   11
Case 2:18-cv-15681-JMV-MF Document 1 Filed 11/05/18 Page 12 of 16 PageID: 12




      (c)     For damages, interest, attorney fees and costs of suit; and

      (d)     For such other and further relief as the Court deems equitable and just.

                                     COUNT II
 (For Judgment declaring what duty Underwriters and ABC Insurance Companies 1-20
 owe to defend and/or indemnify Mr. Barrera and Freightway from the Barzda Estate’s
                                      claims)

        62.   Prime repeats and re-alleges each and every allegation set forth in paragraphs 1

 through 61 with the same force and effect as if fully set forth herein.

        63.   Defendants, Certain Underwriters at Lloyd’s of London and ABC Insurance

 Companies 1-20 issued certain policies of liability policies that obligate some or all of them to

 defend and/or indemnify Mr. Barrera and Freightway for and from the Barzda Estate’s claims.

        64.   Prime is informed, and on that basis alleges, that Mr. Barrera has been advised by

 Certain Underwriters at Lloyd’s of London or its representatives that these policies of liability

 policies will not afford insurance coverage to Mr. Barrera or Freightway for and from the Barzda

 Estate’s claims.

      WHEREFORE, Prime demands judgment:

      (a)     Declaring that Certain Underwriters at Lloyd’s, London, and ABC Insurance
              Companies 1-20 owe duties under their respective policies to defend Mr. Barrera
              and/or Freightway from the Barzda Estate’s claims and to indemnify Mr. Barrera
              and Freightway from any judgment that may be entered in favor of the Barzda
              Estate;

      (b)     For damages, interest, attorney fees and costs of suit; and

      (c)     For such other and further relief as the Court deems equitable and just.




                                                12
Case 2:18-cv-15681-JMV-MF Document 1 Filed 11/05/18 Page 13 of 16 PageID: 13



                                       COUNT III
(Judgment declaring that Prime owes no duty under the MCS-90 Endorsement to pay any
judgment recovered by the Barzda Estate against Freightway and/or Barrera for liability
  resulting from negligence in the operation, maintenance or use of the Barrera tractor
                                         trailer)

           65.   Prime repeats and re-alleges each and every allegation set forth in paragraphs 1

 through 64 with the same force and effect as if fully set forth herein.

           66.   Prime owes no duty to indemnify Mr. Barrera under the MCS-90 Endorsement from

 any final judgment entered in favor of the Barzda Estate against him because he was not, at the

 time of the collision, a scheduled driver under the Policy.

           67.   If Mr. Barrera was not operating the Barrera tractor trailer in interstate commerce

 at the time of the collision, Prime will owe no duty to indemnify Freightway from any final

 judgment entered in favor of the Barzda Estate against it.

           68.   If there is other valid and collectible insurance that will afford coverage to

 Freightway for and from claims of the Barzda Estate, Prime will not be liable under the MCS-

 90 Endorsement.

       WHEREFORE, Prime demands judgment in its favor and against all defendants as

follows:

       (a)       Declaring that Prime owes no duty to indemnify Mr. Barrera under the MCS-90
                 Endorsement from any final judgment entered in favor of the Barzda Estate against
                 him;

       (b)       Declaring that Prime owes no duty to indemnify Freightway under the MCS-90
                 Endorsement from any final judgment entered in favor of the Barzda Estate against
                 it;

       (b)       For damages, interest, attorney fees and costs of suit; and

       (c)       For such other and further relief as the Court deems equitable and just.




                                                  13
Case 2:18-cv-15681-JMV-MF Document 1 Filed 11/05/18 Page 14 of 16 PageID: 14



                                      COUNT IV
 (Judgment declaring that Freightway, Mr. Xie, and Mr. Huan are obligated under the
MCS-90 Endorsement, the Loss Adjustment Agreement, and the Personal Guarantee and
Indemnity Agreement to indemnify and hold Prime harmless from costs, attorneys’ fees,
expenses, settlement proceeds or other funds expended or deemed owing by reason of the
                                        collision)

         69.   Prime repeats and re-alleges each and every allegation set forth in paragraphs 1

 through 68.

         70.   Freightway is obligated under the MCS-90 endorsement to reimburse Prime “…for

 any payment made by the company on account of any accident, claim, or suit involving breach

 of the terms of the policy, and for any payment that the company would not have been obligated

 to make under the provisions of the policy except for the agreement contained in this

 endorsement.”

         71.   The “Personal Guarantee and Indemnity Agreement” (Exhibit D) states in relevant

 part:

         I hereby agree to personally indemnify and hold the Insurer harmless from any
         and all costs, attorneys’ fees, expenses, settlement proceeds or other funds
         expended or deemed owing as a result of the following:

               (2) Any claim involving a vehicle which was not properly scheduled on the
                   Policy for which claim the Insurer is nonetheless required to make any
                   payment as a result of any federal or state financial responsibility filing
                   including without limitation, any MCS-90, Form E or similar
                   undertaking.

               (3) Any claim involving a driver who was not properly scheduled on the
                   Policy for which claim the Insurer is nonetheless required to make any
                   payment as a result of any federal or state financial responsibility filing
                   including without limitation, any MCS-90, Form E or similar
                   undertaking.

         72.   The Personal Guarantee and Indemnity Agreement was signed by Sam Xie on

 December 13, 2017 with the authority of, and on behalf of, the “principal owner” of Freightway,

 Oscar Huang.

                                                 14
Case 2:18-cv-15681-JMV-MF Document 1 Filed 11/05/18 Page 15 of 16 PageID: 15



         73.   The Loss Adjustment Agreement (Exhibit B) states in relevant part that

 “[Freightway] agrees to indemnify, defend and hold [Prime] harmless with respect to any and all

 accidents, losses or claims of whatever kind, occurring or arising during the term of the Policy,

 to the extent of any payment made by [Prime] on account of a Non-Covered Claim.”

         74.   Paragraph 7 of the Loss Adjustment Agreement, which is titled “Insured’s

 obligations if PPCI elects to defend, investigate or settle a Non-Covered Claim, or is required to

 pay a Non-Covered Claim,” states in relevant part:

         If PPCI elects, at its sole option and discretion, to defend, investigate or settle a Non-
         Covered Claim, the Insured agrees to fully cooperate with PPCI in regard to that defense.
         The Insured further agrees to promptly reimburse PPCI for:

          a.    All costs and attorneys’ fees that PPXI incurs to defend the insured or any insured
               on the Policy as to such a claim or lawsuit;

          b.   Reasonable loss adjustment expenses to cover PPCI’s overhead costs to handle and
               defend such a claim or lawsuit, consisting of all of the costs and attorneys’ fees that
               PPCI incurs to defend any insured in such a claim or lawsuit;

          c.   All amounts PPCI pays in settlement or to indemnify the Insured or any Insured in
               regard to any Non-Covered Claim.

          d.   All costs and attorneys’ fees that PPCI may incur in its sole discretion to seek a
               defense or indemnity for any insured from any other insurer, including any other
               insurer that may have issued a policy of insurance constituting Non-Scheduled
               Driver’s insurance or Non-Scheduled Auto Insurance.

          e.   At the Insurer’s option, all premiums due, whether retroactively, prospectively or
               both, including premiums due for unscheduled drivers or for unscheduled vehicles
               being operated by or on behalf of the Insured.

         75.   The section of the Loss Adjustment Agreement captioned, “Personal guarantee and

 authority to sign for the Insured,” states in relevant part:

       In addition, the undersigned, in his or her individual capacity, personally undertakes
       the financial obligations set forth in this Agreement in the event the Insured refuses
       or fails to indemnify and hold PPCI harmless as set forth above. The undersigned
       agrees and acknowledges that his or her personal guarantee shall continue even if



                                                 15
Case 2:18-cv-15681-JMV-MF Document 1 Filed 11/05/18 Page 16 of 16 PageID: 16



       the Insured is sold, transferred or dissolved or if the Insured shall become bankrupt
       or insolvent.

         76.   The Loss Adjustment Agreement was signed by Sam Xie on December 13, 2017

 with the authority of, and on the behalf of, the “principal owner” of Freightway, Oscar Huang.

         77.   Freightway, Xie and Huang are obligated by the Personal Guarantee Form and the

 Loss Adjustment Agreement to indemnify Prime from any and all costs, attorneys’ fees,

 expenses, settlement proceeds or other funds expended or deemed owing by reason of the

 collision between the late Ms. Barzda’s motorcycle and the Barrera tractor-trailer, which was

 not scheduled under the Policy; and by reason of the operation of the Barrera tractor-trailer by

 Barrera, who was not a scheduled driver under the Policy.

       WHEREFORE, Prime demands judgment against defendants Freightway, Xie and Huan

as follows:

       (a)     For full and complete indemnification from any and all costs, attorneys’ fees,
               expenses, settlement proceeds or other funds expended or deemed owing by reason
               of the collision between the late Ms. Barzda’s motorcycle and the Barrera tractor-
               trailer, and by reason of the operation of the Barrera tractor-trailer by Barrera;

       (b)     For damages, interest, attorneys’ fees and costs of suit; and

       (c)     For such other and further relief as the Court deems equitable and just.


                                                     KENNEDYS CMK LLP
                                                     Attorneys for Plaintiff
                                                     Prime Property & Casualty Insurance Inc.

                                                     /s/ David M. Kupfer
                                                     David M. Kupfer
                                                     Eduardo DeMarco
                                                     KENNEDYS CMK LLP
                                                     120 Mountain View Boulevard
                                                     P.O. Box 650
                                                     Basking Ridge, New Jersey 07920
                                                     (908) 848-6300
Dated: November 5, 2018

                                                16
